



                                                                   EXHIBIT 10.18

                      NON-QUALIFIED STOCK OPTION AGREEMENT


          AGREEMENT made as of the 10th day of December, 2004, by and between
Movie Star, Inc., a New York corporation (the "Company"), and Thomas Rende (the
"Employee").

          WHEREAS, effective on December 10th, 2004 (the "Grant Date"), pursuant
to the terms and conditions of the Company's 1988 Stock Option Plan (the
"Plan"), the Board of Directors of the Company (the "Committee") authorized the
grant to the Employee of an option (the "Option") to purchase an aggregate of
75,000 shares of the authorized but unissued Common Stock of the Company, $.01
par value (the "Common Stock"), conditioned upon the Employee's acceptance
thereof upon the terms and conditions set forth in this Agreement and subject to
the terms of the Plan; and

          WHEREAS, the Employee desires to acquire the Option on the terms and
conditions set forth in this Agreement.

          IT IS AGREED:

          1. Grant of Stock Option. The Company hereby grants the Employee the
Option to purchase all or any part of an aggregate of 75,000 shares of Common
Stock (the "Option Shares") on the terms and conditions set forth herein and
subject to the provisions of the Plan.

          2. Non-Qualified Stock Option. The Option represented hereby is not
intended to be an Option which qualifies as an "Incentive Stock Option" under
Section 422 of the Internal Revenue Code of 1986, as amended.

          3. Exercise Price. The exercise price of the Option shall be $1.45 per
share, subject to adjustment as hereinafter provided.

          4. Exercisability. This Option is exercisable, subject to the terms
and conditions of the Plan, as follows: (i) the right to purchase 20% of the
Option Shares (15,000 shares) shall be exercisable on and after each of the
first through fifth anniversaries of the Grant Date. After a portion of the
Option becomes exercisable, it shall remain exercisable except as otherwise
provided herein,



until the close of business on the day immediately preceding the tenth
anniversary of the Grant Date (the "Exercise Period").

          5. Effect of Termination of Employment. Except as otherwise provided
below, if the Employee's employment by the Company terminates for any reason,
the portion of the Option not yet exercisable on the date of termination of
employment shall immediately expire. The portion of the Option which is
exercisable on the date of termination of employment shall be exercisable by the
Employee at any time during the ninety (90) day period following the termination
of employment; provided, however, that (i) if Employee's employment is
terminated as a result of the "disability" (as defined in the Employment
Agreement, dated as of December 1, 2004, between the Company and Employee
("Employment Agreement")) of the Employee, then the Employee's right to exercise
the Option shall terminate on the day preceding the first anniversary of the
date of termination by reason of such disability; (ii) if Employee's employment
is terminated because of death (or if death occurs within ninety days after
termination of the Employee's employment for reasons other than those set forth
in clause (i) above), then the Option shall be exercisable by the Employee's
personal representative or heirs, as the case may be, within one year after the
date of death of the Employee if and to the extent that it was exercisable at
the date of the termination of employment; and (iii) if Employee's employment is
terminated prior to November 30, 2006 without "Cause" as defined in the
Employment Agreement or is terminated prior to November 30, 2006 by Employee for
"Good Reason" as defined in the Employment Agreement, then the portion of the
Option that would have become exercisable by November 30, 2006 if employment had
continued through that date shall continue to become exercisable as scheduled
and they shall continue to be exercisable thereafter, absent the death of
Employee, until the close of business on the day immediately preceding the tenth
anniversary of the Grant Date.

          6. Withholding Tax. Not later than the date as of which an amount
first becomes includible in the gross income of the Employee for Federal income
tax purposes with respect to the Option, the Employee shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount ("Withholding Tax"). The obligations of the
Company under the Plan and pursuant to this Agreement shall be conditional upon
such payment or arrangements with the


                                       2


Company and the Company shall, to the extent permitted by law, have the right to
deduct any Withholding Taxes from any payment of any kind otherwise due to the
Employee from the Company.

     7.   Adjustments.

          7.1 In the event of a stock split, stock dividend, combination of
shares, or any other similar change in the Common Stock of the Company as a
whole, the Board of Directors of the Company shall make equitable, proportionate
adjustments in the number and kind of shares covered by the Option and in the
option price hereunder.

          7.2 In the event of any reclassification or reorganization of the
outstanding shares of Common Stock other than a change covered by Section 7.1 or
that solely affects the par value of such shares of Common Stock, or in the case
of any merger or consolidation of the Company with or into another corporation
(other than a consolidation or merger in which the Company is the continuing
corporation and that does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), the Employee shall have the right
thereafter (until the expiration of the right of exercise of this Option) to
receive upon the exercise hereof after such event, for the same aggregate
Exercise Price payable hereunder immediately prior to such reclassification,
reorganization, merger or consolidation, the amount and kind of consideration
receivable by a holder of the number of shares of Common Stock of the Company
obtainable upon exercise of this Option immediately prior to such event. The
provisions of this Section 7.2 shall similarly apply to successive
reclassifications, reorganizations, mergers or consolidations, sales or other
transfers.

     8.   Method of Exercise.

          8.1 Notice to the Company. The Option shall be exercised in whole or
in part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice and of the Withholding Taxes, if any.

          8.2 Delivery of Option Shares. The Company shall deliver a certificate
for the Option Shares to the Employee as soon as practicable after payment
therefor.

                                       3


          8.3 Payment of Purchase Price. The Employee shall make cash payments
by certified or bank check, in each case payable to the order of the Company;
the Company shall not be required to deliver certificates for Option Shares
until the Company has confirmed the receipt of good and available funds in
payment of the purchase price thereof and of the Withholding Taxes, if any.

     9.   Nonassignability. The Option shall not be assignable or transferable
except by will or by the laws of descent and distribution in the event of the
death of the Employee. No transfer of the Option by the Employee by will or by
the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the will and such other evidence as the Company may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions of the Option.

     10.  Company Representations. The Company hereby represents and warrants to
the Employee that:

          (i) the Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder; and

          (ii) the Option Shares, when issued and delivered by the Company to
the Employee in accordance with the terms and conditions hereof, will be duly
and validly issued and fully paid and non-assessable.

     11.  Employee Representations. The Employee hereby represents and warrants
to the Company that:

          (i) he is acquiring the Option and shall acquire the Option Shares for
his own account and not with a view towards the distribution thereof;

          (ii) he has received a copy of all reports and documents required to
be filed by the Company with the Commission pursuant to the Exchange Act within
the last 24 months and all reports issued by the Company to its stockholders;

          (iii) he understands that he must bear the economic risk of the
investment in the Option Shares, which cannot be sold by him unless they are
registered under the Securities Act of 1933


                                       4


(the "1933 Act") or an exemption therefrom is available thereunder and that the
Company is under no obligation to register the Option Shares for sale under the
1933 Act;

          (iv) in his position with the Company, he has had both the opportunity
to ask questions and receive answers from the officers and directors of the
Company and all persons acting on its behalf concerning the terms and conditions
of the offer made hereunder and to obtain any additional information to the
extent the Company possesses or may possess such information or can acquire it
without unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;

          (v) he is aware that the Company shall place stop transfer orders with
its transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and

          (vi) in the absence of an effective registration statement under the
1933 Act, the certificates evidencing the Option Shares shall bear the following
legend:

          "The shares represented by this certificate have been acquired for
     investment and have not been registered under the Securities Act of 1933.
     The shares may not be sold or transferred in the absence of such
     registration or an exemption therefrom under said Act."

     12. Restriction on Transfer of Option Shares. Anything in this Agreement to
the contrary notwithstanding, the Employee hereby agrees that he shall not sell,
transfer by any means or otherwise dispose of the Option Shares acquired by him
without registration under the 1933 Act, or in the event that they are not so
registered, unless (i) an exemption from the 1933 Act registration requirements
is available thereunder, and (ii) the Employee has furnished the Company with
notice of such proposed transfer and the Company's legal counsel, in its
reasonable opinion, shall deem such proposed transfer to be so exempt.

     13.  Miscellaneous.

          13.1 Notices. All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier,


                                       5


return receipt requested, postage prepaid to the parties at their respective
addresses set forth herein, or to such other address as either shall have
specified by notice in writing to the other. Notice shall be deemed duly given
hereunder when delivered or mailed as provided herein.

          13.2 Plan Paramount; Conflicts with Plan. This Agreement and the
Option shall, in all respects, be subject to the terms and conditions of the
Plan, whether or not stated herein. In the event of a conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall in all respects be controlling.

          13.3 Stockholder Rights. The Employee shall not have any of the rights
of a stockholder with respect to the Option Shares until such shares have been
issued after the due exercise of the Option.

          13.4 Waiver. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.

          13.5 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may not be amended except by writing executed by the Employee and the Company.

          13.6 Binding Effect; Successors. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in this Agreement, expressed or implied, is intended to
confer on any person other than the parties hereto and as provided above, their
respective heirs, successors, assigns and representatives any rights, remedies,
obligations or liabilities.

          13.7 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to choice
of law provisions.

          13.8 Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.



                                       6



     IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the
day and year first above written.

EMPLOYEE:                              MOVIE STAR, INC.


/s/ Thomas Rende                       By: /s/ Melvyn Knigin
------------------                         -----------------
Name: Thomas Rende                         Melvyn Knigin
                                           President and Chief Executive Officer
Address:

432 China Road
Sayville, New York 11782


                                       7



                                                                       EXHIBIT A

                      FORM OF NOTICE OF EXERCISE OF OPTION

--------------------
       DATE

Movie Star, Inc.
1115 Broadway
11th Floor
New York, New York  10010

Attention: The Board of Directors

           Re:  Purchase of Option Shares
                -------------------------

Gentlemen:

          In accordance with my Stock Option Agreement dated as of December ___,
2004 ("Agreement") with Movie Star, Inc. (the "Company"), I hereby irrevocably
elect to exercise the right to purchase _________ shares of the Company's common
stock, par value $.01 per share ("Common Stock"), which are being purchased for
investment and not for resale.

          As payment for my shares, enclosed is a certified or bank check
payable to Movie Star, Inc. in the sum of $______________.

          I hereby represent, warrant to, and agree with, the Company that

               (i) I acquired the Option and shall acquire the Option Shares for
     my own account and not with a view towards the distribution thereof;

               (ii) I have received a copy of all reports and documents required
     to be filed by the Company with the Commission pursuant to the Exchange Act
     within the last 24 months and all reports issued by the Company to its
     stockholders;

               (iii) I understand that I must bear the economic risk of the
     investment in the Option Shares, which cannot be sold by me unless they are
     registered under the Securities Act of 1933 (the "1933 Act") or an
     exemption therefrom is available thereunder and that the Company is under
     no obligation to register the Option Shares for sale under the 1933 Act;

               (iv) in my position with the Company, I have had both the
     opportunity to ask questions and receive answers from the officers and
     directors of the Company and all persons acting on its behalf concerning
     the terms and conditions of the offer made hereunder and to obtain any
     additional information to the extent the Company possesses or may possess
     such information or can acquire it without unreasonable effort or expense
     necessary to verify the accuracy of the information obtained pursuant to
     clause (ii) above;

               (v) I am aware that the Company shall place stop transfer orders
     with its transfer agent against the transfer of the Option Shares in the
     absence of registration under the


                                       8


     1933 Act or an exemption therefrom as provided herein;

               (vi) my rights with respect to the Option Shares shall, in all
     respects, be subject to the terms and conditions of this Company's 1988
     Stock Option Plan and this Agreement; and

               (vii) in the absence of an effective registration statement under
     the 1933 Act, the certificates evidencing the Option Shares shall bear the
     following legend:

               "The shares represented by this certificate have been acquired
               for investment and have not been registered under the Securities
               Act of 1933. The shares may not be sold or transferred in the
               absence of such registration or an exemption therefrom under said
               Act."

Kindly forward to me my certificate at your earliest convenience.

Very truly yours,



------------------------------      ------------------------------
(Signature)                         (Address)


------------------------------      ------------------------------
(Print Name)                        (Address)


                                    ------------------------------
                                    (Social Security Number)


                                       9


